            Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 1 of 8




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines, Esq.
8
     Nevada Bar No. 9411
9    Gerardo Avalos, Esq.
10   Nevada Bar No. 15171
     FREEDOM LAW FIRM
11
     8985 S. Eastern Ave., Suite 350
12   Las Vegas, Nevada 89123
13   (702) 880-5554
     (702) 385-5518 (fax)
14
     Ghaines@freedomlegalteam.com
15   Counsel for Plaintiff Deven Bishop
16
17
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
18
19    Deven Bishop,                           Case No.:
20
                     Plaintiff,               Complaint for damages under the
21     v.                                     FCRA, 15 U.S.C. § 1681
22
      Trans Union, LLC and Sallie Mae
23    Bank,
24
                     Defendants.
25
26
27
     _____________________
     COMPLAINT                            -1-
            Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 2 of 8




1                                         Introduction
2    1. The United States Congress has found the banking system is dependent up-on fair
3       and accurate credit reporting.      Inaccurate credit reports directly impair the
4       efficiency of the banking system, and unfair credit reporting methods undermine
5       the public confidence, which is essential to the continued functioning of the
6       banking system. Congress enacted the Fair Credit Reporting Act, 15 U.S.C. §
7       1681 et seq. (“FCRA”), to ensure fair and accurate re-porting, promote efficiency
8       in the banking system, and protect consumer privacy. The FCRA seeks to ensure
9       consumer reporting agencies exercise their grave responsibilities with fairness,
10      impartiality, and a respect for the consumer’s right to privacy because consumer
11      reporting agencies have assumed such a vital role in assembling and evaluating
12      consumer credit and other information on consumers. The FCRA also imposes
13      duties on the sources that provide credit information to credit reporting agencies,
14      called “furnishers.”
15   2. The FCRA protects consumers through a tightly wound set of procedural
16      protections from the material risk of harms that otherwise flow from inaccurate
17      reporting. Thus, through the FCRA, Congress struck a balance between the
18      credit industry’s desire to base credit decisions on accurate information, and
19      consumers’ substantive right to protection from damage to reputation, shame,
20      mortification, and the emotional distress that naturally follows from inaccurate
21      reporting of a consumer’s fidelity to his or her financial obligations.
22   3. Deven Bishop (“Plaintiff”), by counsel, brings this action to challenge the actions
23      of Trans Union, LLC and Sallie Mae Bank (jointly as “Defendants”), with regard
24      to erroneous reports of derogatory credit information to national reporting
25      agencies and Defendants’ failure to properly investigate Plaintiff’s disputes.
26
27
      _____________________
      COMPLAINT                                -2-
              Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 3 of 8




1    4. Plaintiff makes these allegations on information and belief, with the exception of
2         those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
3         knowledge.
4    5. While many violations are described below with specificity, this Complaint
5         alleges violations of the statutes cited in their entirety.
6    6. Unless otherwise stated, all the conduct engaged in by Defendant took place in
7         Nevada.
8    7. Any violations by Defendants was knowing, willful, and intentional, and
9         Defendants did not maintain procedures reasonably adapted to avoid any such
10        violations.
11   8. Defendants failed to properly investigate Plaintiff’s disputes, damaging Plaintiff’s
12        creditworthiness.
13                                      Jurisdiction and Venue
14   9.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
15         jurisdiction); 15 U.S.C. § 1681.
16   10. This action arises out of Defendant’s violations of the FCRA.
17   11. Venue is proper in the United States District Court for the District of Nevada
18         pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark County,
19         Nevada and because Defendants are subject to personal jurisdiction in Clark
20         County, Nevada as they conduct business here. Venue is also proper because the
21         conduct giving rise to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2).
22                                               Parties
23   12. Plaintiff is a natural person living in Clark County, Nevada. In addition,
24         Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
25   13. Trans Union and Sallie Mae Bank are each a corporation doing business in the
26         State of Nevada.
27
      _____________________
      COMPLAINT                                    -3-
            Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 4 of 8




1    14. Sallie Mae Bank is a furnisher of information as contemplated by 15 U.S.C. §
2        1681s-2(b) that regularly and in the ordinary course of business furnishes
3        information to a consumer credit reporting agency.
4    15. Trans Union regularly assembles and/or evaluates consumer credit information
5        for the purpose of furnishing consumer reports to third parties and uses
6        interstate commerce to prepare and/or furnish the reports. This entity is a
7        “consumer reporting agency” as that term is defined by 15 U.S.C. §1681a(f).
8    16. Unless otherwise indicated, the use of Defendants’ names in this Complaint
9        includes all agents, employees, officers, members, directors, heirs, successors,
10       assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
11       the named Defendant.
12                            Trans Union and Sallie Mae Bank
13                              Misreported Credit Information
14   17. In Plaintiff’s credit report from Trans Union dated Aug 19, 2020, Trans Union
15       reported that Sallie Mae Bank conducted an inquiry of Plaintiff's credit even
16       though Plaintiff did not apply for any loan. The inquiry was therefore inaccurate
17       and misleading.
18   18. On or about Sep 17, 2020, Plaintiff disputed Trans Union’s inaccurate reporting
19       on Plaintiff’s Trans Union Aug 19, 2020 credit report, including Sallie Mae
20       Bank's inquiry of Plaintiff's credit, pursuant to 15 U.S.C. § 1681i(a)(2) by
21       notifying Trans Union, in writing, of the incorrect and inaccurate credit
22       information furnished by Sallie Mae Bank.
23   19. Specifically, Plaintiff sent a letter on Sep 17, 2020, certified, return receipt, to
24       Trans Union, requesting the above inaccurate and incorrect derogatory
25       information be removed.
26   20. On information and belief, upon receiving that letter, Trans Union timely
27       notified Sallie Mae Bank of Plaintiff’s dispute, but Trans Union and Sallie Mae
      _____________________
      COMPLAINT                                -4-
            Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 5 of 8




1        Bank continued reporting inaccurate information.
2    21. Trans Union and Sallie Mae Bank were required to conduct an investigation
3        into this specific account on Plaintiff’s consumer report pursuant to 15 U.S.C.
4        §1681i and 15 U.S.C. § 1681s-2(b), respectively.
5    22. In or about October, 2020, Plaintiff received notification from Trans Union that
6        Sallie Mae Bank received notice of Plaintiff’s dispute pursuant to 15 U.S.C. §
7        1681i(a)(6).
8    23. A reasonable investigation by Trans Union and Sallie Mae Bank would have
9        indicated that Plaintiff’s dispute was valid and that Defendants were reporting
10       inaccurate and misleading information.
11   24. Trans Union and and Sallie Mae Bank failed to review all relevant information
12       provided by Plaintiff in the dispute to Trans Union, as required by and in
13       violation of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
14   25. Trans Union and Sallie Mae Bank continued to report inaccurate and negative
15       information on Plaintiff’s report. Specifically, Trans Union and Sallie Mae Bank
16       continued to report inaccurately Sallie Mae Bank's inquiry of Plaintiff's credit
17       even though Plaintiff did not apply for any loan, which was inaccurate and
18       misleading.
19   26. Additionally, Sallie Mae Bank violated 15 U.S.C. § 1681b because there was no
20       permissible purpose to pull client's credit.
21   27. Trans Union and Sallie Mae Bank, upon receipt of Plaintiff’s dispute, failed to
22       conduct a reasonable investigation as required by 15 U.S.C. § 1681i and 15
23       U.S.C. § 1681s-2(b), respectively.
24   28. Trans Union and Sallie Mae Bank failed to review all relevant information
25       provided by Plaintiff in the dispute to Trans Union, as required by and in
26       violation of 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
27   29. Due to the failure by Trans Union and Sallie Mae Bank to reasonably
      _____________________
      COMPLAINT                                -5-
            Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 6 of 8




1        investigate, they further failed to correct and update Plaintiff’s information as
2        required by 15 U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively, thereby
3        causing continued reporting of inaccurate information in violation of the FCRA.
4    30. Plaintiff’s continued efforts to correct the erroneous and negative reporting by
5        Trans Union and Sallie Mae Bank by communicating Plaintiff’s dispute with
6        Trans Union and Sallie Mae Bank were fruitless.
7    31. Trans Union and Sallie Mae Bank's continuing inaccurate and negative reports
8        were willful because they had knowledge of the actual error. Plaintiff is,
9        accordingly, eligible for statutory damages.
10   32. Also as a result of the continued inaccurate and negative reporting by Trans
11       Union and Sallie Mae Bank, Plaintiff has suffered actual damages, including
12       without limitation, fear of credit denials, out-of-pocket expenses in challenging
13       Defendants’ inaccurate reporting, damage to Plaintiff’s creditworthiness and
14       emotional distress.
15   33. By inaccurately reporting account information relating to the debt after notice
16       and confirmation of their errors, Trans Union and Sallie Mae Bank failed to
17       take the appropriate measures as required under 15 U.S.C. §§ 1681i and 15
18       U.S.C. § 1681s-2(b), respectively.
19                                   Plaintiff’s damages
20   34. In addition to Plaintiff’s creditworthiness being negatively impacted, Plaintiff
21       suffered emotional distress and mental anguish as a result of Defendants’
22       actions described herein. In addition, Plaintiff incurred out-of-pocket costs and
23       time in attempts to dispute Defendants’ actions. Plaintiff further suffered
24       humiliation and embarrassment.
25
26
27
      _____________________
      COMPLAINT                               -6-
            Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 7 of 8




1                                          COUNT ONE
2                VIOLATION OF THE FAIR CREDIT REPORTING ACT
3                                         15 U.S.C. § 1681
4    35. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
5        as though fully stated herein.
6    36. The foregoing acts and omissions constitute numerous and multiple willful,
7        reckless or negligent violations of the FCRA, including but not limited to each
8        and every one of the above-cited provisions of the FCRA, 15 U.S.C § 1681, et
9        seq.
10   37. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
11       to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
12       statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the
13       Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorney’s
14       fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
15   38. As a result of each and every negligent noncompliance of the FCRA, Plaintiff is
16       entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
17       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
18       1681o(a)(2) from Defendants.
19                                        Prayer for relief
20   39. Plaintiff prays that judgment be entered against Defendants, and Plaintiff be
21       awarded damages from Defendants, as follows:
22       ● An award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
23       ● An award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
24       ● An award of punitive damages as the Court may allow pursuant to 15 U.S.C.
25           § 1681n(a)(2);
26       ● An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
27           U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1); and
      _____________________
      COMPLAINT                                 -7-
            Case 2:20-cv-02098-RFB-BNW Document 1 Filed 11/13/20 Page 8 of 8




1        ● Any other relief that this Court deems just and proper.
2                                         Jury Demand
3    40. Pursuant to the seventh amendment to the Constitution of the United States of
4        America, Plaintiff is entitled to, and demands, a trial by jury.
5        Dated: November 9, 2020.
6                                             Respectfully submitted,
7
8                                             KIND LAW
9
                                              /s/ Michael Kind         .
10                                            Michael Kind, Esq.
                                              8860 South Maryland Parkway, Suite 106
11
                                              Las Vegas, Nevada 89123
12
13                                            FREEDOM LAW FIRM
14
                                              /s/ George Haines            .
15                                            George Haines, Esq.
16                                            Gerardo Avalos, Esq.
17                                            8985 S. Eastern Ave., Suite 350
                                              Las Vegas, Nevada 89123
18
                                              Counsel for Plaintiff Deven Bishop
19
20
21
22
23
24
25
26
27
      _____________________
      COMPLAINT                                -8-
